183 F.2d 584
PACIFIC MAGNESIUM, Inc.v.WESTOVER, Collector of Internal Revenue.
No. 12436.
United States Court of Appeals Ninth Circuit.
July 13, 1950.

Melvin D. Wilson, Los Angeles, Cal., for appellant.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky and Carlton Fox, Sp. Asst. Attys. Gen., and Ernest A. Tolin, U. S. Atty., E. H. Mitchell and Edward R. McHale, Asst. U. S. Attys., all of Los Angeles, Cal., for appellee.
Before BONE and POPE, Circuit Judges and McLAUGHLIN, District Judge.
PER CURIAM.


1
The problem in this case is whether a settlement and discharge of appellant taxpayer's debt of $39,335.07 (upon the acceptance by a creditor corporation of a payment of $4,000) constituted income of $35,335.07 to the taxpayer, or whether such a settlement and discharge constituted a gift of that amount to the taxpayer by the creditor corporation (and therefore entitled the taxpayer corporation to an exemption of this amount from its gross income under the provisions of Sectin 22(b) (3) of the Internal Revenue Code, 26 U.S.C.A. § 22(b) (3), or whether this settlement and discharge (which the trial judge regarded as an accord and satisfaction) was a capital contribution by the taxpayer's sole stockholder.


2
The pertinent facts are disclosed in the opinion of the trial court reported in 86 F. Supp. 644. We regard the issue as a purely factual one. Commissioner v. Jacobson, 336 U.S. 28, 51, 69 S. Ct. 358, 93 L. Ed. 477, 7 A.L.R. 2d 857. From a review of the record we are unable to say that the trial court's findings of fact are clearly erroneous. They support the trial court's conclusion that by this transaction the taxpayer realized income in the amount of $35,335.07.


3
Judgment affirmed.